Citation Nr: 1437248	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  13-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for tinea versicolor and bilateral tinea pedis.  

2.  Entitlement to a separate initial compensable evaluation for bilateral onychomycosis of the great toes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Lincoln, Nebraska.  In the November 2012 rating decision, the AOJ granted service connection for tinea versicolor, bilateral tinea pedis, and onychomycosis, claimed as a skin condition, and assigned an initial disability rating of 30 percent.  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's tinea versicolor and bilateral tinea pedis has affected no more than 20 to 40 percent of the Veteran's entire body, has affected no more than 20 to 40 percent of the exposed areas, and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.

2.  For the entire rating period on appeal, the Veteran's onychomycosis, manifested as pain in each great toe.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a disability rating in excess of 30 percent for tinea versicolor and bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7813 (2013).

2.  For the entire period on appeal, the criteria for a 10 percent disability evaluation for bilateral onychomycosis of the great toes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2012 and provided additional notice in a letter sent to the Veteran in February 2013.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service, VA, and private medical treatment records are associated with the claims file.  There are no reports of outstanding post-service treatment records.  VA provided the Veteran with adequate medical examinations of his skin condition in October 2012, February 2013, and March 2014.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file and took into account the Veteran's statements, which allowed for a fully-informed evaluation of the claimed disability.  The examiners provided detailed findings regarding his skin condition.  These examinations are therefore adequate.

Neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Initial Disability Rating

The present appeal involves the Veteran's claim for an initial higher initial 30 percent rating for his service-connected tinea versicolor, bilateral tinea pedis, and onychomycosis, claimed as a skin condition.  

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013). 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Such ratings are referred to as "staged ratings,"  Id. at 126.  The Board has considered whether staged ratings are warranted in this case.

The AOJ has rated the Veteran's tinea versicolor, bilateral tinea pedis, and onychomycosis under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema) (2013).  The Board finds this appropriate as to the tinea versicolor and tinea pedis.  However, the predominant disability resulting from the Veteran's onychomycosis is pain and is more appropriately rated under Diagnostic Code 7804, for painful scars.  See also 38 C.F.R. § 4.20 (allowing for analogous ratings for unlisted conditions).  This determination by the Board is favorable to the Veteran as it results in a separate 10 percent rating for his onychomycosis.  The tinea versicolor and tinea pedis alone satisfy the requirements for the 30 percent rating under Diagnostic Code 7806.

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806, a 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 months.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 months. 

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 a 30 percent rating is warranted if the Veteran's skin condition approximates 5 or more painful or unstable scars.  A 20 percent rating is warranted if the Veteran's skin condition approximates 3 or 4 painful or unstable scars.  A 10 percent rating is warranted if the Veteran's skin condition approximates 1 or 2 painful or unstable scars.  

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). 

Factual Background

Service treatment records document treatment for a skin condition but do not provide any significant evidence related to the severity of his disabilities on appeal during the relevant rating period.

Prior to requesting service connection for his present skin condition, the Veteran was treated for his skin conditions, including a 2009 surgical procedure related to his toe nail condition.  Due to the pain from his onychomycosis and paronychia VA removed a portion of both great toenails in July 2009.  Due to continuing pain the procedure was repeated in August 2009.  In February 2010 the medial and lateral borders of his right great toe were removed.  In June 2010 VA advised the Veteran that he would have to live with the condition taking the then prescribed medications and they would give him more potent medications when the fungal infection worsened.  VA records to the present indicate the Veteran's ongoing treatment for onychomycosis and paronychia.  

In August, September, and October 2012 the Veteran had VA outpatient clinic appointments where he was treated for his skin condition.  During those appointments the Veteran reported blistering lesions upon his legs, recurring scaling on his chest and armpits, as well as worsening symptoms during flare-ups in the summer months.  The Veteran was prescribed topical ointments.

The Veteran underwent a VA examination in October 2012.  The VA examiner noted his current skin condition, and the prior in-service treatment.  The examiner noted that the Veteran was being treated, on a constant basis, with topical ointment, but that there was no scarring or other treatment involved.  The examiner noted that the dermatitis covered less than 5 percent of his body, the eczema covered between 20 and 40 percent of his body and that the infection of the skin covered less than 5 percent of his body.  The examiner noted that no exposed areas of the body were affected and that the skin condition did not have any impact on the Veteran's ability to work.

In February 2013 the VA examiner who conducted the October 2012 examination provided additional opinions on the Veteran's skin condition.  In February 2013 he opined that the total body affected by the skin condition was approximately 25 percent.  The examiner noted that the areas affected were the Veteran's chest, back, thighs, groin, and toes.

In February 2013, the Veteran submitted a statement indicating that he believed the area of his body affected was over 40 percent and probably between the 60 and 70 percent range.  In September 2103 the Veteran supplied color photographs of his chest, back, armpits, arms, and legs.  He indicated that the rash is spreading and that the itching and burning is severe.  The Veteran asked the Board to "please note the toes and upper skin on feet [which are] so effected and causes burning, itching (extreme) and is extremely uncomfortable." 

In March 2014, an additional VA examination was conducted, this time by a new VA examiner.  The examiner concluded that the dermatitis and infections of the skin covered less than 5 percent of the total body, and less than 5 percent of the exposed body, respectively.  The examiner noted that there was no scarring or disfigurement of the head, face, or neck.  The examiner noted topical ointments and antihistamines as the only treatment the Veteran was receiving.  The examiner opined that the Veteran's skin condition had no impact of his ability to work.

Later in March 2014, a third VA examiner reviewed the pictures the Veteran had provided.  The examiner noted that none of the pictures included exposed skin of the hand, head, neck, or face.  The examiner opined that the photographs showed that approximately 32 percent of the Veteran's body was impacted by the skin condition.

In July 2014, the Veteran's representative provided a written statement and argued that the rating assigned for his skin disability was inadequate, as the Veteran's condition is spreading, causing extreme irritation, burning, and itching.  The representative stated that the irritation is almost unbearable and make it difficult for the Veteran to lead a normal life.  

Analysis

Given the surface area of the Veteran's great toes when compared to his total body surface area, common sense dictates that the estimated percentages of area affected are essentially the same whether one considers the area affected by his tinea versicolor and tinea pedis alone or includes his onychomycosis. 

After a careful review of the Veteran's claims file, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's tinea pedis and tinea versicolor because the Veteran has not required continuous or near continuous systemic treatment.  Additionally, the Veteran's skin disability was noted to affect, at most, less than 10 percent of his exposed body areas and less than 40 percent of his total body area.  Accordingly, he does not meet the criteria for the next higher rating of 60 percent, which is only warranted if more than 40 percent of the Veteran's entire body or more than 40 percent of his exposed areas are affected; or he required constant or near-constant systemic therapy during a 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

In reaching the above determination, the Board has considered the Veteran's statements as to the nature and severity of his skin disability in terms of his report that it covers 60 to 70 percent of his body, and causes extreme burning, irritation and itching.  The Veteran is competent to report the symptoms that he experiences and provide his estimate as to the approximate percent of his body he perceives the skin condition to affect.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that, even considering his statements, the criteria for the next higher rating have not been met or more nearly approximated. 

The medical evidence is the most probative evidence that the Veteran has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period to treat his itching, irritation, and burning symptoms, but rather has had his symptoms treated by topical creams and antihistamine tablets.  Additionally, the VA examinations are the most probative evidence of the percent of the body covered by his skin condition. In this regard he has provided no explanation as to how he has estimated the percentage of area affected but merely asserts that it is 60 to 70 percent.  In contrast, several examiners have estimated the percentage covered and, although each has arrived at different percentages, the percentages are all well below that estimated by the Veteran.  Furthermore, inspection of the photographs that are associated with the claims file does not support the Veteran's assertion or show that more than 40 percent of his skin is affected.  Thus, while the Board acknowledges the Veteran's statements regarding the severity of his condition, the Board finds that the most probative evidence of record demonstrates that his symptoms more nearly approximate the criteria for a 30 percent evaluation.

The Board has considered whether it is more appropriate to rate his tinea versicolor and tinea pedis under the criteria found at Diagnostic Codes 7800 to 7805 for scars.  However, his disability resulting from these conditions is predominately that for dermatitis and eczema.  Although the current rating criteria does not specify the symptoms of dermatitis and eczema, those symptoms were specified in earlier versions of the rating criteria as exfoliation, exudation, and itching and the current rating provisions in Diagnostic Code 7806 compensate for these symptoms through the percentage of exposure of the body and greater compensation for higher levels of medications required to control the symptoms of the skin condition.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  Thus, the Veteran's symptoms of tinea versicolor and tinea pedis fit more appropriately under this provision, than under Diagnostic Codes 7800-7805.  

Turning to his onychomycosis, the Board finds that his symptoms are different than for the tinea pedis and tinea versicolor and this thus presents a different manifestation of his skin disability.  The Board thus concludes that his onychomycosis not only is a separately diagnosed condition but also has a separate manifestation and affects separate anatomy.  Pain is the predominate disability of his onychomycosis.  As it is each of his great toes that is affected and as the manifestation is akin to painful scars, the Board finds that a separate 10 percent rating has been approximated for his bilateral onychomycosis.  The evidence does not show his onychomycosis to be akin to unstable scars.  The preponderance of the evidence supports a finding that the Veteran's bilateral onychomycosis of each of the great toes has been painful, and continues to be painful, allowing for a 10 percent rating by analogy under Diagnostic Code 7804 for one or two scars that are painful.  See 38 C.F.R. § 4.3, 4.20, 4.118, Diagnostic Code 7804 (2013).  

And for reasons previously discussed, the Board concludes that the preponderance of evidence shows that the Veteran's service-connected tinea versicolor and tinea pedis did not approximate the criteria for higher than a 30 percent rating and his onychomycosis did not approximate the criteria for higher than a 10 percent rating under any applicable schedular criteria for any period of time on appeal.  There is no reasonable doubt to be resolved for this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 (2013).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating greater than 30 percent for tinea versicolor and bilateral tinea pedis, claimed as a skin condition, is denied.

Entitlement to an initial disability rating of 10 percent for bilateral onychomycosis of the great toes is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


